PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of
RHEIN, DAVID, et al.
Application No. 16/105,468
Filed:  August 20, 2018
Title:  SYSTEM AND METHOD FOR PROVIDING INDICATION OF A CLOSED SWITCH  

  
:
:
:                        ON PETITION
:
:


This is a decision on the petition under the unintentional provision of 37 CFR 1.137(a), filed March 16, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee on or before March 14, 2022, as required by the Notice of Allowance and Fee(s) Due and the Notice of Allowability, mailed December 14, 2021.  Accordingly, the date of abandonment of this application is March 15, 2022.  A Notice of Abandonment was mailed March 21, 2022. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $1,200; (2) the petition fee of $2,100; and (3) a proper statement of unintentional delay.

This application is being referred to the Office of Data Management for processing into a patent. 

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.  

Telephone inquiries related to processing as a patent should be directed to (571) 272-4200.



/Dale A. Hall/Paralegal Specialist, OPET